UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2014 Date of reporting period:	November 30, 2013 Item 1. Schedule of Investments: Putnam Emerging Markets Equity Fund The fund's portfolio 11/30/13 (Unaudited) COMMON STOCKS (95.6%) (a) Shares Value Aerospace and defense (0.6%) Embraer SA ADR (Brazil) 8,103 $251,274 Auto components (1.9%) Delphi Automotive PLC (United Kingdom) 3,968 232,326 Hyundai Mobis Co., Ltd. (South Korea) 1,818 527,380 Automobiles (2.8%) Hyundai Motor Co. (South Korea) 1,031 245,499 Kia Motors Corp. (South Korea) 8,088 461,604 Tata Motors, Ltd. (India) 62,848 400,984 Beverages (2.1%) AMBEV SA ADR (Brazil) 68,100 514,836 Fomento Economico Mexicano SAB de CV ADR (Mexico) 3,385 321,406 Chemicals (2.9%) China BlueChemical, Ltd. (China) 316,000 214,402 LG Chemical, Ltd. (South Korea) 1,259 345,592 Mexichem SAB de CV (Mexico) 54,183 228,765 PTT Global Chemical PCL (Thailand) 152,900 363,084 Commercial banks (14.5%) Bangkok Bank PCL NVDR (Thailand) 76,900 450,240 Bank Mandiri (Persero) Tbk PT (Indonesia) 414,500 265,072 Bank Millennium SA (Poland) (NON) 100,103 243,707 China Construction Bank Corp. (China) 738,000 597,821 Credicorp, Ltd. (Peru) 3,469 445,767 Dubai Islamic Bank PJSC (United Arab Emirates) (NON) 60,009 72,583 Erste Group Bank AG (Czech Republic) 8,217 288,771 First Gulf Bank (United Arab Emirates) 26,191 121,206 Grupo Financiero Banorte SAB de CV (Mexico) 109,625 747,654 Industrial and Commercial Bank of China, Ltd. (China) 548,000 393,723 Itau Unibanco Holding SA ADR (Preference) (Brazil) 20,784 292,431 Jammu & Kashmir Bank, Ltd. (India) 15,278 297,467 Philippine National Bank (Philippines) (NON) 155,650 297,255 Powszechna Kasa Oszczednosci Bank Polski SA (Poland) 25,342 336,411 Qatar National Bank SAQ (Qatar) (NON) 2,366 111,782 Sberbank of Russia ADR (Russia) 59,861 741,890 Commercial services and supplies (1.2%) China Everbright International, Ltd. (China) 251,000 279,732 Valid Solucoes e Servicos de Seguranca em Meios de Pagamento e Identificacao SA (Brazil) 12,239 191,902 Computers and peripherals (0.8%) Casetek Holdings, Ltd. (Taiwan) 61,000 323,613 Construction and engineering (4.3%) China Railway Group, Ltd. (China) 677,000 390,348 China Singyes Solar Technologies Holdings, Ltd. (China) 236,000 269,408 China State Construction International Holdings, Ltd. (China) 124,000 217,848 Daelim Industrial Co., Ltd. (South Korea) 4,812 456,965 Grana y Montero SA ADR (Peru) (NON) 7,907 155,768 Mota-Engil SGPS SA (Portugal) 33,689 203,279 Construction materials (1.8%) Cemex Latam Holdings SA (Colombia) (NON) 26,901 199,390 Cemex SAB de CV ADR (Mexico) 22,276 243,477 Holcim, Ltd. (Switzerland) 3,667 265,028 Diversified consumer services (1.2%) Estacio Participacoes SA (Brazil) 27,400 234,882 New Oriental Education & Technology Group, Inc. ADR (China) 8,547 253,760 Diversified telecommunication services (1.6%) China Telecom Corp, Ltd. (China) 608,000 328,604 Telekomunikasi Indonesia Persero Tbk PT (Indonesia) 1,697,000 308,545 Electric utilities (1.1%) Tenaga Nasional Bhd (Malaysia) 138,200 422,790 Energy equipment and services (1.6%) Ezion Holdings, Ltd. (Singapore) 200,400 335,371 SPT Energy Group, Inc. (China) 410,000 282,410 Food and staples retail (5.0%) Cia Brasileira de Distribuicao Grupo Pao de Acucar ADR (Preference) (Brazil) 9,783 460,584 CP ALL PCL (Thailand) 328,000 416,257 Jeronimo Martins SGPS SA (Portugal) 10,806 222,694 Magnit OJSC (Russia) 1,537 426,591 Puregold Price Club, Inc. (Philippines) 253,800 244,379 Shoprite Holdings, Ltd. (South Africa) 10,767 189,043 Gas utilities (1.2%) China Resources Gas Group, Ltd. (China) 152,000 466,634 Health-care providers and services (0.6%) Sinopharm Group Co. (China) 86,400 256,886 Hotels, restaurants, and leisure (3.0%) Alsea SAB de CV (Mexico) 76,245 229,406 Grand Korea Leisure Co., Ltd. (South Korea) 9,360 355,986 Hana Tour Service, Inc. (South Korea) 5,120 314,467 Minor International PCL (Thailand) 363,700 275,239 Household durables (0.9%) Coway Co., Ltd. (South Korea) 5,509 344,605 Independent power producers and energy traders (0.4%) China Resources Power Holdings Co., Ltd. (China) 64,000 154,870 Insurance (3.3%) Cathay Financial Holding Co., Ltd. (Taiwan) 234,653 368,702 China Pacific Insurance (Group) Co., Ltd. (China) 92,800 392,624 Hanwha Life Insurance Co., Ltd. (South Korea) 57,720 395,417 Porto Seguro SA (Brazil) 12,418 157,097 Internet and catalog retail (1.4%) Bigfoot GmbH (acquired 8/2/13, cost $87,928) (Private) (Brazil) (F) (RES) (NON) 4 67,453 Ctrip.com International, Ltd. ADR (China) (NON) 4,504 215,201 GS Home Shopping, Inc. (South Korea) 1,088 290,531 Internet software and services (3.6%) Baidu, Inc. ADR (China) (NON) 1,119 186,392 Naver Corp. (South Korea) 430 281,168 SINA Corp. (China) (NON) 2,217 170,864 Tencent Holdings, Ltd. (China) 10,700 618,878 Yandex NV Class A (Russia) (NON) 3,560 141,510 IT Services (1.5%) HCL Technologies, Ltd. (India) 22,127 384,540 Infosys, Ltd. (India) 3,830 205,600 Media (3.3%) CJ CGV Co., Ltd. (South Korea) 7,380 335,772 Global Mediacom Tbk PT (Indonesia) 1,278,500 208,408 Naspers, Ltd. Class N (South Africa) 5,225 496,851 Sun TV Network, Ltd. (India) 41,903 248,105 Metals and mining (0.9%) Vale SA ADR (Brazil) 14,439 221,205 Vale SA ADR (Preference) (Brazil) 9,463 132,766 Multiline retail (1.1%) Matahari Department Store Tbk PT (Indonesia) (NON) 160,500 154,966 Woolworths Holdings, Ltd. (South Africa) 35,551 258,200 Oil, gas, and consumable fuels (8.6%) CNOOC, Ltd. (China) 342,000 700,539 Coal India, Ltd. (India) 47,419 206,363 Gazprom Neft OAO ADR (Russia) 9,031 203,355 Genel Energy PLC (Jersey) (NON) 10,324 179,424 Lukoil OAO ADR (Russia) 12,966 801,076 Pacific Rubiales Energy Corp. (Colombia) 17,255 320,725 Petroleo Brasileiro SA ADR (Preference) (Brazil) 18,396 304,270 Surgutneftegas OAO (Preference) (Russia) 608,620 431,542 Ultrapar Participacoes SA (Brazil) 9,648 239,852 Pharmaceuticals (1.4%) Aspen Pharmacare Holdings, Ltd. (South Africa) 10,109 260,072 Richter Gedeon Nyrt (Hungary) 13,542 273,879 Real estate management and development (2.7%) Bekasi Fajar Industrial Estate Tbk PT (Indonesia) 3,352,000 107,880 BR Malls Participacoes SA (Brazil) 23,912 196,172 China Overseas Grand Oceans Group, Ltd. (China) 190,000 201,456 China Overseas Land & Investment, Ltd. (China) 84,000 261,127 Hemaraj Land and Development PCL (Thailand) 2,272,900 285,971 Semiconductors and semiconductor equipment (11.1%) Hermes Microvision, Inc. (Taiwan) 2,390 74,380 Inotera Memories, Inc. (Taiwan) (NON) 415,000 295,888 Radiant Opto-Electronics Corp. (Taiwan) 78,220 278,847 Samsung Electronics Co., Ltd. (South Korea) 1,772 2,501,528 SK Hynix, Inc. (South Korea) (NON) 9,210 308,073 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 254,889 904,350 Specialty retail (0.7%) China ZhengTong Auto Services Holdings, Ltd. (China) (NON) 416,000 282,787 Textiles, apparel, and luxury goods (0.4%) Compagnie Financiere Richemont SA ADR (Switzerland) 17,138 175,394 Thrifts and mortgage finance (1.9%) Housing Development Finance Corp., Ltd. (HDFC) (India) 55,326 729,358 Tobacco (0.6%) British American Tobacco (BAT) PLC (United Kingdom) 4,092 217,801 Water utilities (0.5%) Beijing Enterprises Water Group, Ltd. (China) 362,000 203,587 Wireless telecommunication services (3.1%) Kcell JSC ADR (Kazakhstan) 13,186 227,440 Mobile Telesystems OJSC (Russia) (NON) 31,816 301,369 MTN Group, Ltd. (South Africa) 26,912 523,637 Turkcell Iletisim Hizmetleri AS (Turkey) (NON) 24,765 149,627 Total common stocks (cost $33,142,043) WARRANTS (0.9%) (a) (NON) Expiration date Strike Price Warrants Value Ecobank Transnational, Inc. 144A (Nigeria) (FWC) 11/25/14 $100.00 1,307,348 $122,891 Guaranty Trust Bank PLC 144A (Nigeria) 9/19/14 0.00 485,836 82,592 Saudi Industrial Investment Group 144A (Saudi Arabia) 10/28/15 SAR 0.00001 9,771 77,900 Zenith Bank PLC 144A (Nigeria) 9/19/14 $0.00 607,907 81,460 Total warrants (cost $354,621) INVESTMENT COMPANIES (0.8%) (a) Shares Value iShares MSCI Taiwan ETF (Taiwan) 20,557 $295,610 Total investment companies (cost $297,694) PURCHASED OPTIONS OUTSTANDING (0.1%) (a) Expiration Contract date/strike price amount Value iShares MSCI Emerging Markets ETF (Put) Jan-14/$40.00 $61,011 $34,166 Total purchased options outstanding (cost $62,231) SHORT-TERM INVESTMENTS (2.5%) (a) Shares Value Putnam Short Term Investment Fund 0.08% (AFF) 970,245 $970,245 Total short-term investments (cost $970,245) TOTAL INVESTMENTS Total investments (cost $34,826,834) (b) WRITTEN OPTIONS OUTSTANDING at 11/30/13 (premiums $23,184) (Unaudited) Expiration Contract date/strike price amount Value iShares MSCI Emerging Markets ETF (Put) Jan-14/$36.00 $61,011 $8,487 Total Key to holding's currency abbreviations SAR Saudi Arabian Riyal USD / $ United States Dollar Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund JSC Joint Stock Company NVDR Non-voting Depository Receipt OAO Open Joint Stock Company OJSC Open Joint Stock Company PJSC Public Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2013 through November 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $39,346,781. (b) The aggregate identified cost on a tax basis is $35,094,576, resulting in gross unrealized appreciation and depreciation of $5,475,476 and $1,293,476, respectively, or net unrealized appreciation of $4,182,000. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $67,453, or 0.2% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Short Term Investment Fund * $537,313 $5,522,479 $5,089,547 $155 $970,245 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (FWC) Forward commitment, in part or in entirety. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): China 18.7% South Korea 18.2 Brazil 8.3 Russia 7.8 Taiwan 6.5 India 6.3 Thailand 4.6 Mexico 4.5 South Africa 4.4 Indonesia 2.7 United States 2.5 Peru 1.5 Poland 1.5 Philippines 1.4 Colombia 1.3 United Kingdom 1.1 Switzerland 1.1 Portugal 1.1 Malaysia 1.1 Singapore 0.9 Czech Republic 0.7 Nigeria 0.7 Hungary 0.7 Kazakhstan 0.6 United Arab Emirates 0.5 Jersey 0.4 Other 0.9 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap options contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Consumer discretionary $5,611,908 $930,445 $67,453 Consumer staples 2,384,053 629,538 — Energy 2,821,072 1,183,855 — Financials 6,883,234 1,916,350 — Health care 256,886 533,951 — Industrials 2,213,245 203,279 — Information technology 6,675,631 — — Materials 1,948,681 265,028 — Telecommunication services 938,518 900,704 — Utilities 1,247,881 — — Total common stocks Investment companies 295,610 — — Purchased options outstanding — 34,166 — Warrants — 364,843 — Short-term investments 970,245 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Written options outstanding $— $(8,487) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Equity contracts $399,009 $8,487 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Purchased equity option contracts (contract amount)$46,000 Written equity option contracts (contract amount)$46,000 Warrants (number of warrants)	1,800,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 28, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 28, 2014
